Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11-4-22 has been entered.
 
Status of Claims
Claims 21-42 have been reviewed and are addressed below. Claim 1-20 has been previously cancelled.

Response to Amendment/Arguments
With respect to applicant’s amendments filed on 11-4-22 has been entered and are addressed below.
Applicant’s amendment regarding the 101 does not overcome the rejection. Though the amendments clarified some of the data elements, it is simply receiving those data. For example when the data collector captures the images where it also includes demographic information consisting of gender and extract linear measurements indicative of body shape from the at least two unique digital photographs. However, the claim needs to generate the 3d model similar to what is done in paragraph 134 of applicant’s specification.
Applicant argues that the external measurements can be obtained using tape measure or other manual means, the claimed system and methods do not gather these in the traditional way instead a body volume based on measures generated from two dimensional image data and the improvements are similar to that of McRO. Examiner respectfully disagree. The claims in McRO was for automatically animating lip synchronization, in this case, volume data is derived from two images.
Applicant argues that the use of body volume using demographic information and measurements captured from two images provides improvement in health evaluation technology. Examiner respectfully disagrees. These are data inputted and used to calculate the body volume of an individual. The type of input data to calculate volume does not improve the technology itself.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
Claims 21-42 are drawn to a method and system, which is/are statutory categories of invention (Step 1: YES). 
Step 2A Prong One:
Independent claim 21, 35, 39 recite “calculating at least one body volume using the measurements captured by the data collector so as to provide the health indicator, the health indicator comprising a prediction of internal body composition”.
The recited limitations, as drafted, under their broadest reasonable interpretation,  covers managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity”, additionally it falls under mathematical concepts also. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a “operating on the first computing device”, “operating on a second computing device”, “camera”, “data collector”, “calculator”, “processor” which are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed (e.g., the “processor” language is incidental to what it is “configured” to perform). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The claims recite the additional element of “camera of capturing at least two unique images of an individual”, “a data collector for capturing measurements from the images” which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract idea of identifying and reporting events preceding a pattern in a set of user data. See: MPEP 2106.05(g). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See: MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, and 
Paragraph 17 where “processing circuitry may be provided by a processing unit, for example an Intel.RTM. X86 processor such as an 15, 17 processor or the like. The skilled person will appreciate that any suitable processor or the likes known in the art may be used”.
Paragraph 101 where “a camera, 3D scanner 2”.
The claims recite the additional element of “camera of capturing at least two unique images of an individual”, “a data collector for capturing measurements from the images” which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract idea of identifying and reporting events preceding a pattern in a set of user data. See: MPEP 2106.05(g).  
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 22-34, 36-38, 40-42 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 



Conclusion
                                                                                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REGINALD R. REYES
Primary Examiner
Art Unit 3626



/REGINALD R REYES/Primary Examiner, Art Unit 3626